
	

114 S2211 IS: Spectrum Relocation Fund Act of 2015
U.S. Senate
2015-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2211
		IN THE SENATE OF THE UNITED STATES
		
			October 27, 2015
			Mr. Moran (for himself and Mr. Udall) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To authorize additional uses of the Spectrum Relocation Fund.
	
	
		1.Short title
 This Act may be cited as the Spectrum Relocation Fund Act of 2015.
		2.Additional uses of Spectrum Relocation Fund
 (a)In generalSection 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928) is amended—
 (1)by redesignating subsection (g) as subsection (i); and (2)by inserting after subsection (f) the following:
					
						
							(g)
							Additional payments for research and development and planning activities
							
								(1)
								Amounts available
 Notwithstanding subsections (c) through (e)— (A)there are appropriated from the Fund on the date of the enactment of the Spectrum Relocation Fund Act of 2015, and available to the Director of OMB for use in accordance with paragraph (2), not more than $500,000,000 from amounts in the Fund on such date of enactment; and
 (B)there are appropriated from the Fund after such date of enactment, and available to the Director of OMB for use in accordance with such paragraph, not more than 10 percent of the amounts deposited in the Fund after such date of enactment.
								
								(2)
								Use of amounts
								
									(A)
									In general
 The Director of OMB may use amounts made available under paragraph (1) to make payments requested by Federal entities for research and development, engineering studies, economic analyses, or other planning activities intended to improve the efficiency and effectiveness of the spectrum use of Federal entities in order to make available frequencies described in subparagraph (C) for reallocation for non-Federal use or shared Federal and non-Federal use, or a combination thereof, and for auction in accordance with such reallocation.
 (B)Systems that improve efficiency and effectiveness of Federal spectrum useFor purposes of a payment under subparagraph (A) for activities with respect to systems that improve the efficiency and effectiveness of the spectrum use of Federal entities, such systems include the following:
 (i)Systems that have increased functionality or that increase the ability of a Federal entity to accommodate spectrum sharing with non-Federal entities.
 (ii)Systems that consolidate functions or services that have been provided using separate systems. (iii)Non-spectrum technology or systems.
 (C)Frequencies describedThe frequencies described in this subparagraph are, with respect to a payment under subparagraph (A), frequencies that—
 (i)are assigned to a Federal entity; and (ii)at the time of the activities conducted with such payment, are not identified for auction.
									
									(D)
									Conditions
 The Director of OMB may not make a payment to a Federal entity under subparagraph (A)— (i)unless—
 (I)the Federal entity has submitted to the Technical Panel established under section 113(h)(3) a plan describing the activities that the Federal entity will conduct with such payment;
 (II)the Technical Panel has approved such plan under subparagraph (E); and (III)the Director of OMB has submitted the plan approved under subparagraph (E) to the congressional committees described in subsection (d)(2)(C); and
 (ii)until 60 days have elapsed after submission of the plan under clause (i)(III). (E)Review by Technical Panel (i)In generalNot later than 120 days after a Federal entity submits a plan under subparagraph (D)(i)(I) to the Technical Panel established under section 113(h)(3), the Technical Panel shall approve or disapprove such plan.
 (ii)Criteria for reviewIn considering whether to approve or disapprove a plan under this subparagraph, the Technical Panel shall consider whether—
 (I)the activities that the Federal entity will conduct with the payment will— (aa)increase the probability of relocation from or sharing of Federal spectrum;
 (bb)facilitate an auction intended to occur not later than 8 years after the payment; and (cc)increase the net expected auction proceeds in an amount not less than the time value of the amount of the payment; and
 (II)the transfer will leave sufficient amounts in the Fund for the other purposes of the Fund. (3)Definition of Federal entityFor purposes of this subsection, the term Federal entity has the meaning given the term in section 113(l).
 (h)Prioritization of paymentsIn determining whether to make payments under subsections (f) and (g), the Director of OMB shall, to the extent practicable, prioritize payments under subsection (g)..
 (b)Administrative support for Technical PanelSection 113(h)(3)(C) of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923(h)(3)(C)) is amended by striking this subsection and subsection (i) and inserting this subsection, subsection (i), and section 118(g)(2)(E).
			(c)Eligible Federal entities
 (1)Relocation of and spectrum sharing by Federal Government stationsSection 113 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 923) is amended—
 (A)in subsection (g)— (i)in paragraph (1)—
 (I)by striking authorized to use a band of eligible frequencies described in paragraph (2) and; (II)by inserting eligible after auction of; and
 (III)by inserting eligible after reallocation of; and (ii)in paragraph (3)(A)—
 (I)in the matter preceding clause (i), by striking previously assigned to such entity or the sharing of spectrum frequencies assigned to such entity and inserting or the sharing of spectrum frequencies; (II)in clause (iv), by striking and at the end;
 (III)in clause (v), by striking the period and inserting ; and; and (IV)by adding at the end the following:
								
 (vi)the costs incurred by an incumbent Federal entity to accommodate sharing the spectrum frequencies assigned to such entity with a Federal entity the operations of which are being relocated from eligible frequencies described in paragraph (2).; and
 (B)in subsection (h)(1), by striking authorized to use any such frequency. (2)Spectrum Relocation FundSection 118 of the National Telecommunications and Information Administration Organization Act (47 U.S.C. 928) is amended—
 (A)in subsection (c), by striking with respect to and all that follows and inserting the following:  with respect to—(1)relocation from or sharing of such eligible frequencies; or (2)in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), accommodating sharing the spectrum frequencies assigned to such entity with a Federal entity the operations of which are being relocated from such eligible frequencies.; and
 (B)in subsection (d)(3)(B)(ii), by inserting except in the case of an incumbent Federal entity described in section 113(g)(3)(A)(vi), before the transition plan.  